                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


TROY JACKSON,

            Plaintiff,

v.                                                     Case No. 3:14-cv-1319-J-34MCR

OFFICER GRIFFITH AND
SGT. SEAN JOHNSON,

          Defendants.
________________________________

                                          ORDER
                                     I.     Status

      Plaintiff Troy Jackson, an inmate in the custody of the Florida Department of

Corrections (FDOC), initiated this action on October 24, 2014, by filing a Civil Rights

Complaint (Doc. 1) pursuant to 42 U.S.C. § 1983. Jackson is proceeding on an Amended

Complaint (Amended Complaint; Doc. 12) with exhibits filed on September 4, 2015. In the

Amended Complaint, Jackson names as defendants Officer Griffith1 and Sgt. Sean

Johnson (collectively Defendants). Jackson asserts that Defendants were deliberately

indifferent to his serious medical needs in violation of the Eighth Amendment. As relief,

Jackson seeks compensatory and punitive damages.

      On January 19, 2017, Johnson filed a Motion to Dismiss (Motion; Doc. 37), with

exhibits (Def. Ex.). In the Motion, Johnson argued that the Amended Complaint should

be dismissed because Jackson failed to exhaust his administrative remedies. The Court



      1    In the Amended Complaint, Jackson incorrectly spells Defendant’s name as
“Griffin.” See Return of Service (Doc. S-28).
advised Jackson of the provisions of Federal Rule of Civil Procedure 56, notified him that

the granting of a motion to dismiss or a motion for summary judgment would represent a

final adjudication of this case which may foreclose subsequent litigation on the matter,

and gave him an opportunity to respond to the Motion. See Order of Special Appointment;

Directing Service of Process upon Defendants; Notice to Plaintiff (Doc. 19.). On March

21, 2017, Jackson filed his response to Johnson’s Motion. See Plaintiff’s Reply to the

Defendant’s Motion to Dismiss (Johnson Response; Doc. 53). Griffith then filed a Motion

to Adopt Defendant Johnson’s Previously Filed Motion to Dismiss (Motion to Adopt; Doc.

56) on April 5, 2017. Jackson did not oppose Griffith’s request; instead, he filed a

response to the Motion to Adopt in which he presented arguments substantially similar to

those he made in opposing Johnson’s Motion seeking dismissal on the basis of his

alleged failure to exhaust the Johnson Response. See Plaintiff’s Reply to the Defendant’s

Motion to Dismiss (Griffith Response; Doc. 59). As Jackson did not oppose Griffith’s

request to adopt Johnson’s Motion, the Court will GRANT Griffith’s motion to adopt in this

limited circumstance.2 In light of the substantial similarity between Jackson’s responses

to the Motion, the Court will refer to both responses collectively as the Response.

Defendants’ Motion is ripe for review.

                              II.    Jackson’s Allegations

       In his verified Amended Complaint,3 Jackson states that:




       2 In the future, Griffith is cautioned that he cannot adopt or incorporate by reference
arguments made by other parties. Instead, he must file his own independent motions
setting forth his arguments.
       3 See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir. 2014) (citations omitted)

("The factual assertions that [Plaintiff] made in his amended complaint should have been
given the same weight as an affidavit, because [Plaintiff] verified his complaint with an
                                              2
                     On March 17, 2014 Plaintiff Troy Jackson, along with
             Inmate Kenneth Dupree #569262 (hereinafter Dupree), were
             housed in F-Dormitory, cell F1-103, at Columbia Correctional
             Institution (CCI). At approximately 2330 hrs Plaintiff began
             suffering a severe asthma attack. Dupree, upon witnessing
             Plaintiff[‘]s struggle to draw a breath, began kicking and
             pounding on the cell door in what turned out to be a vain
             attempt to gain the attention of the Defendants, Officer Griffin,
             [sic] and Sgt. Johnson in the F Dorm officer’s station. Dupree
             has submitted a sworn affidavit asserting his failure to alert
             the Defendants (Griffin [sic] and Johnson) and the fact that the
             Plaintiff (Jackson) was suffering an extreme asthma attack.
             Inmate Xavier Roberts, housed in cell F1-102 at the time of
             the incident is also a witness. . . .

                   From approximately 2330 hrs on March 17, 2014 until
             0155 hrs on March 18, 2014, Plaintiff Jackson stood at the
             window of F1-103 struggling to breathe when he noticed
             Defendant Griffin [sic] standing outside in front of F Dorm
             smoking a cigarette. Plaintiff then informed Griffin [sic] that he
             was having a severe asthma attack and declared a medical
             emergency.

                    Defendant Griffin [sic] verified Plaintiff’s statement by
             asking: “you said you’re having an asthma attack?” Plaintiff
             replied “yes.”

                     Following that verification, Griffin [sic] proceeded to
             return to the F-Dorm officer’s station where he remained,
             along with Defendant Johnson, effectively ignoring Plaintiff,
             until 0430 hrs when the cell lights were turned on and the cell
             doors opened in preparation for the morning meal. Griffin’s
             [sic] refusal to act was also witnessed by Dupree and Roberts.

                     Defendant Griffin [sic] intentionally refused to act on a
             declared/known medical emergency violating Plaintiff’s right
             not to be subjected to cruel and unusual punishment pursuant
             to the Eighth Amendment of the United States Constitution,
             as well as with deliberate indifference to the emergency
             situation at hand.

                    Upon the cell doors being opened, Plaintiff exited his
             cell and repeated his request to declare a medical emergency


unsworn written declaration, made under penalty of perjury, and his complaint meets Rule
56's requirements for affidavits and sworn declarations.").
                                             3
to Defendant Griffin [sic] who then turned to Defendant
Johnson, the F Dorm supervisor, and spoke to him.

        Following the brief exchange, Sgt. Johnson told
Plaintiff: “Just because you’re having an asthma attack
doesn’t mean I have to take you to medical or call medical!
/Go back inside and go to medical when they call chow!”
(Breakfast).

        Defendant Johnson intentionally denied Plaintiff
access to emergency medical care, violating Plaintiff’s rights,
and constitutes cruel and unusual punishment pursuant to the
Eighth Amendment of the United States Constitution. Further,
deliberate indifference was shown by Sgt. Johnson’s
intentional delay/denial of emergency medical care.

       At this time, Plaintiff’s potentially life-threatening
medical emergency had been improperly delayed for
approximately five (5) hours and ten (10) minutes, constituting
deliberate indifference.

       At 0442 hrs Defendant Griffin [sic] told Plaintiff: “When
we call chow for the insulin (diabetic) inmates, you can go to
medical then.”

        Defendant Griffin [sic] effectively continued to delay
Plaintiff the necessary emergency medical care he
desperately needed.

        Approximately eighteen (18) minutes later, Plaintiff
finally made it to the medical department where he collapsed
on a bench in the lobby area and had to be physically assisted
to the triage examination room by an officer for the initial
medical evaluation.

       Upon being examined by the triage nurse, she reported
in detail of Plaintiff’s “respiratory distress level” (severe), also
noting that the Plaintiff’s left and right upper and lower chest
lobes were tight. The gravity of such a condition prompted a
phone call to off-duty physician, Dr. Marcello at around 0505
hrs. Dr. Marcello prescribed the following treatment: he
directed the nurse to administer an injection of prednisone;
place Jackson on oxygen; give him an I.V.; and to administer
breathing treatments every three (3) hours. Plaintiff was
subsequently admitted to the infirmary where he remained for
approximately thirty-three (33) hours. . . .


                                 4
                     Both Defendants knew of Plaintiff’s medical condition
              and did not respond to it in a professional, proper, or
              reasonable manner. Both Defendants, Griffin [sic] and
              Johnson, failed to provide the needed access to medical care
              within a critical period of time, the indifference of which
              resulted in damages that otherwise would not have occurred
              had they acted on Plaintiff’s initial declaration of a medical
              emergency and need for emergency treatment in lieu of the
              over-five-hour delay.

Amended Complaint at 5-8.

                           III.   Motion to Dismiss Standard

       In ruling on a motion to dismiss, the Court must accept the factual allegations set

forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004)

(citations omitted). Indeed, while "[s]pecific facts are not necessary[,]" the complaint

should "'give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.'" Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550 U.S. at 570. "A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).




                                             5
       A "plaintiff's obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do[.]" Twombly, 550 U.S. at 555 (internal quotations omitted); see also

Jackson, 372 F.3d at 1262 (explaining that "conclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions[,]"

which simply "are not entitled to [an] assumption of truth." See Iqbal, 556 U.S. at 678,

680. Thus, in ruling on a motion to dismiss, the Court must determine whether the

complaint contains "sufficient factual matter, accepted as true, to 'state a claim to relief

that is plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at 570). And, while

"[p]ro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed," Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998), "'this leniency does not give the court a license to serve

as de facto counsel for a party or to rewrite an otherwise deficient pleading in order to

sustain an action.'" Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x 837, 839 (11th

Cir. 2011)4 (quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th

Cir. 1998) (internal citation omitted), overruled in part on other grounds as recognized in

Randall, 610 F.3d at 706).




       4"Although an unpublished opinion is not binding . . . , it is persuasive authority."
United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
Fed. R. App. P. 32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not considered binding
precedent, but they may be cited as persuasive authority.").
                                             6
                          V.       Summary of the Arguments

      In the Motion, Defendants request dismissal of Jackson’s claims against them

because Jackson failed to exhaust his administrative remedies, as required by the Prison

Litigation Reform Act (PLRA), before filing the instant 42 U.S.C. § 1983 lawsuit. Motion

at 1-3. According to Defendants:

                     Here, perusal of all grievances filed by Plaintiff from
             March 1, 2014 through July 16, 2014 at the institutional level,
             and perusal of all grievance appeals filed by Plaintiff which
             were received at Central Office from March 1, 2014 through
             July 1, 2014, reveals that Plaintiff did not properly exhaust
             administrative remedies prior to bringing the instant lawsuit.
             Plaintiff filed two grievances from March 1, 2014 through July
             16, 2014 at the institutional level generally concerning the
             matters at issue in this case.: log # 1404-201-143 and #1407-
             201-076. Log # 1404-201-143 was denied. [L]og #1407-201-
             076 response indicates that this grievance was “returned
             without action” and the reason given was due to the issue
             being addressed in log # 1404-201-143.

                    Plaintiff filed only one grievance appeal that was
             received at Central Office from March 1, 2014 through July 1,
             2014.

                    Log # 14-6-17175: The response in this
                    grievance appeal indicates that Plaintiff’s
                    grievance was “returned without action”
                    because of Plaintiff’s failure to comply with
                    Chapter 33 in that Central Office did not receive
                    Plaintiff’s grievance appeal within 15 days of the
                    institutional response.

                     Plaintiff’s institutional grievances concerning the
             matters at issue in the instant case were either denied or
             returned without action, therefore, Plaintiff did not exhaust his
             administrative remedies at the institutional level. See Ex. A.
             Plaintiff’s grievance appeal concerning the matters at issue in
             the instant case was returned without action due to Plaintiff’s
             failure to comply with administrative rules, therefore, Plaintiff
             did not exhaust his administrative remedies at the grievance
             appeal level either. Accordingly, Plaintiff did not properly



                                            7
              exhaust his administrative remedies prior to bringing the
              instant action and his complaint must be dismissed.

Motion at 3 (record citations omitted).

       In his Response, Jackson maintains that he did exhaust all of his administrative

remedies. Response at 3-9. In support, he sates, under penalty of perjury, that:

                     1.     On 3/24/14, Plaintiff filed an informal Grievance
              on Sgt. Sean Johnson and Officer Griffith for failure to respond
              to a medical emergency.

                     2.     Plaintiff never received a response to his
              informal Grievance under rule and procedures of Ch. 33-
              F.A.C. inmates are allowed to go to the next step if they failed
              to respond to an informal Grievance.

                    3.     Plaintiff filed a Formal Grievance on 4/22/14, on
              Sgt. Sean Johnson and Officer Griffith for failure to respond
              to a medical emergency and Plaintiff stated in his formal
              Grievance that he filed an informal Grievance on 3/24/14, and
              Defendants failed to give a response.

                      4.     On or about 5/7/14 Plaintiff received a response
              to his formal grievance.

                     5.     On or about 5/21/14 Plaintiff filed an appeal to
              the secretary of the Florida Department of Corrections.

                     6.     On or about 5/30/14, the Department of
              corrections returned Grievance to Plaintiff without action.

                     7.    Plaintiff asserts that per Ch. 33-, F.A.C. [sic]
              inmates have (15) days to file an appeal to the warden,
              assistant warden or secretary of Department of Corrections.

                     8.      And appeal to the secretary of Department of
              corrections, timely according to the “Rules of Ch. 33-F.A.C.”

                     9.    Plaintiff has proven that all Grievances and
              appeal was [sic] filed within the (15) days that’s required by
              rules and procedures of Ch[.] 33-F.A.C.

                     10.     Plaintiff filed an inform[al] grievance on 3/24/14,
              after waiting without getting a response, Plaintiff moved to the


                                              8
              next step and filed a formal grievance which is allowed per
              Ch. 33-103.005.

                      11.   Plaintiff, filed his formal Grievance on 4/22/14, a
              response was filed on 5/7/14. Plaintiff has (15) days to file an
              appeal to the secretary of Department of corrections. Plaintiff
              filed his appeal to the secretary of Department of corrections
              on 5/21/14, within the (15) days.

                    12.   Plaintiff has exhausted all administration [sic]
              remedies before filing his 1983 civil right complaint.

Id. at 8-9 (citations omitted).

                     VI.    Exhaustion of Administrative Remedies
                                    1.     Exhaustion

       The PLRA requires an inmate wishing to challenge prison conditions to first

exhaust all available administrative remedies before filing an action under 42 U.S.C. §

1983. See 42 U.S.C. § 1997e(a). Nevertheless, a prisoner such as Jackson is not required

to plead exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead, the United

States Supreme Court has recognized "failure to exhaust is an affirmative defense under

the PLRA[.]" Id. Notably, exhaustion of available administrative remedies is "a

precondition to an adjudication on the merits" and is mandatory under the PLRA. Bryant

v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008). Not only is there an exhaustion

requirement, "the PLRA exhaustion requirement requires proper exhaustion." Woodford

v. Ngo, 548 U.S. 81, 93 (2006).

              Because exhaustion requirements are designed to deal with
              parties who do not want to exhaust, administrative law creates
              an incentive for these parties to do what they would otherwise
              prefer not to do, namely, to give the agency a fair and full
              opportunity to adjudicate their claims. Administrative law does
              this by requiring proper exhaustion of administrative
              remedies, which "means using all steps that the agency holds



                                             9
                out, and doing so properly (so that the agency addresses the
                issues on the merits)." Pozo,[5] 286 F.3d, at 1024. . . .

Woodford, 548 U.S. at 90. And, "[p]roper exhaustion demands compliance with an

agency's deadlines and other critical procedural rules . . . ." Id. As such, the United States

Supreme Court has emphasized:

                Courts may not engraft an unwritten "special circumstances"
                exception onto the PLRA's exhaustion requirement. The only
                limit to § 1997e(a)'s mandate is the one baked into its text: An
                inmate need exhaust only such administrative remedies as
                are "available."

Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

       The determination of whether an inmate exhausted his available administrative

remedies prior to filing a cause of action in federal court is a matter of abatement and

should be raised in a motion to dismiss, or be treated as such if raised in a summary

judgment motion. Bryant, 530 F.3d at 1374-75 (citation omitted). The Eleventh Circuit has

explained the two-step process that the Court must employ when examining the issue of

exhaustion of administrative remedies.

                After a prisoner has exhausted the grievance procedures, he
                may file suit under § 1983. In response to a prisoner suit,
                defendants may bring a motion to dismiss and raise as a
                defense the prisoner's failure to exhaust these administrative
                remedies. See Turner, 541 F.3d at 1081.6 In Turner v.
                Burnside we established a two-step process for resolving
                motions to dismiss prisoner lawsuits for failure to exhaust. 541
                F.3d at 1082. First, district courts look to the factual
                allegations in the motion to dismiss and those in the prisoner's
                response and accept the prisoner's view of the facts as true.
                The court should dismiss if the facts as stated by the prisoner
                show a failure to exhaust. Id. Second, if dismissal is not
                warranted on the prisoner's view of the facts, the court makes

       5   Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).
       6   Turner v. Burnside, 541 F.3d 1077 (11th Cir. 2008).
                                              10
              specific findings to resolve disputes of fact, and should
              dismiss if, based on those findings, defendants have shown a
              failure to exhaust. Id. at 1082–83; see also id. at 1082
              (explaining that defendants bear the burden of showing a
              failure to exhaust).

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015); see Pavao

v. Sims, 679 F. App'x 819, 823-24 (11th Cir. 2017) (per curiam).

                     2.     Florida's Prison Grievance Procedure

       The FDOC provides an internal grievance procedure for its inmates. See FLA.

ADMIN. CODE r. 33-103.001 through 33-103.018. Generally, to properly exhaust

administrative remedies, a prisoner must complete a three-step sequential process. First,

an inmate must submit an informal grievance to a designated staff member at the

institutional level. See FLA. ADMIN. CODE r. 33-103.005. If the issue is not resolved, the

inmate must submit a formal grievance at the institutional level. See FLA. ADMIN. CODE

r. 33-103.006. If the matter is not resolved at the institutional level, the inmate must file

an appeal to the Office of the Secretary of the FDOC. See FLA. ADMIN. CODE r. 33-

103.007.

       Florida Administrative Code Rule 33-103.011 provides time frames for submission

of grievances. Generally, the following time limits are applicable. Informal grievances

must be received within twenty days from the date on which the incident or action that is

the subject of the grievance occurred. See FLA. ADMIN. CODE r. 33-103.011(1)(a).

Formal grievances must be received no later than fifteen days from the date of the

response to the informal grievance. See FLA. ADMIN. CODE r. 33-103.011(1)(b).

Similarly, grievance appeals to the Office of the Secretary must be received within fifteen




                                             11
days from the date the response to the formal grievance is returned to the inmate. See

FLA. ADMIN. CODE r. 33-103.011(1)(c). Rule 33-103.011(2) provides:

              An extension of the above-stated time periods shall be
              granted when it is clearly demonstrated by the inmate to the
              satisfaction of the reviewing authority as defined in
              paragraphs 33-103.002(15)((b) and (c), F.A.C., or the
              Secretary that it was not feasible to file the grievance within
              the relevant time periods and that the inmate made a good
              faith effort to file in a timely manner. The granting of such an
              extension shall apply to the filing of an original grievance or
              when re-filing a grievance after correcting one or more
              deficiencies cited in rule 33-103.014, F.A.C.

FLA. ADMIN. CODE r. 33-103.011(2). Additionally, Rule 33-103.011(4) states:

              The time limit for responding to grievances and appeals may
              be extended for a reasonable period agreeable to both parties
              if the extension is agreed to in writing by the inmate. Unless
              the grievant has agreed in writing to an extension, expiration
              of a time limit at any step in the process shall entitle the
              complainant to proceed to the next step of the grievance
              process. If this occurs, the complainant must clearly indicate
              this fact when filing at the next step. If the inmate does not
              agree to an extension of time at the central office level of
              review, he shall be entitled to proceed with judicial remedies
              as he would have exhausted his administrative remedies. The
              Bureau of Policy Management and Inmate Appeals will
              nevertheless ensure that the grievance is investigated and
              responded to even though an extension has not been agreed
              to by the inmate.

FLA. ADMIN. CODE r. 33-103.011(4).

       According to Rule 33-103.014, an informal grievance, formal grievance, direct

grievance, or grievance appeal "may be returned to the inmate without further processing

if, following a review of the grievance, one or more ... conditions are found to exist." FLA.

ADMIN. CODE r. 33-103.014(1). The rule provides an enumerated list as "the only

reasons for returning a grievance without a response on the merits." See FLA. ADMIN.

                                             12
CODE r. 33-103.014(1)(a)-(y). Some of the reasons for returning a grievance are as

follows: untimeliness; the grievance "addresses more than one issue or complaint" or "is

so broad, general or vague in nature that it cannot be clearly investigated, evaluated, and

responded to" or "is not written legibly and cannot be clearly understood" or is a

supplement to a previously-submitted grievance that has been accepted for review; and

the inmate "did not provide a valid reason for by-passing the previous levels of review as

required or the reason provided is not acceptable," or "used more than two (2) additional

narrative pages." See FLA. ADMIN. CODE r. 33-103.014(1)(a), (b), (c), (f), (q), (t).

                         3.     Jackson’s Exhaustion Efforts

       At this point, the Court notes that the Eleventh Circuit reversed and remanded this

action because the Court dismissed this case based on the first step of the Turner

analysis. See Doc. 74 at 3. The Eleventh Circuit explained Jackson’s allegations as

follows:

                      To exhaust his administrative remedies, Jackson was
              required to appeal the denial of his formal grievance within
              fifteen days of the date he received notice that the formal
              grievance was denied. See Fla. Admin. Code § 33-103.07(1)
              (April 20, 2014) (providing that the third and final step of the
              administrative review process involves filing an appeal with
              the Office of the Secretary of the Florida Department of
              Corrections); id. § 103.011(1)(c) (providing that such appeals
              “must be received within 15 calendar days from the date the
              response to the formal grievance is returned to the inmate”).
              Jackson alleged he received notice on May 7, 2014. And he
              alleged he submitted an appeal on either May 21 or 22, 2014-
              that is, within fifteen days of the date he received notice.

                     But the district court found that Jackson did not dispute
              that he submitted an untimely appeal. The court ruled the
              appeal was filed on the date that prison officials noted
              Jackson’s appeal as received, instead of the date Jackson
              submitted it. See Fla. Admin. Code § 103.007(3)(a) (April 20,
              2014) (providing that, to determine that timeliness of an


                                            13
              appeal, a prison official compares the receipt date on the
              appeal form with the return date on the formal grievance). A
              prison official dated Jackson’s appeal as received on May 27,
              2014, thus making it untimely if the official’s dating was
              controlling.

                       However, there is a dispute of fact, so the district court
              erred in resolving this case at Turner’s first step. Jackson’s
              allegations and arguments, liberally construed, suggest that
              his appeal was marked as received on May 27 because prison
              officials failed to comply with procedural rules for collecting
              and logging grievances. Florida law requires that a prison
              official collect and log grievances Monday through Friday. See
              Fla. Admin. Code § 33-103.006(2)(h) (April 20, 2014)
              (providing that “[g]rievances and appeals shall be picked up
              and forwarded by the institutions daily Monday through
              Friday”); id. § (8)(c) (providing that “the staff person
              designated to accept the grievance . . . shall . . . [c]omplete
              the receipt portion of [the appeal form] being forwarded to
              central office by entering a log/tracking number and date of
              receipt and sign as the recipient”). Jackson alleges that he put
              the grievance in the designated collection box on Wednesday,
              May 21 or Thursday, May 22, 2014. Taking Jackson’s
              allegations as true, the grievance process was unavailable to
              him. See, e.g., Bryant v. Rich, 530 F.3d 1368, 1373 (11th Cir.
              2008) (holding that denying access to grievance forms can
              make an administrative remedy unavailable). Had the
              required collection and logging procedures been followed,
              Jackson’s appeal would have been logged as submitted and
              received on May 21 or May 22, 2014 and would thus have
              been timely.

                      As a result, the district court erred when it found that
              Jackson did not allege the grievance process was unavailable
              and in ruling that Jackson’s complaint was subject to dismissal
              at the first step of the Turner analysis. See Turner, 541 F.3d
              at 1082 (citing Bryant, 530 F.3d at 1373-74, and suggesting
              that disputes about the availability of administrative remedies
              are questions of fact that can bar dismissal at Turner’s first
              step). On remand, the district court should proceed to the
              second step of the Turner analysis.

Id. at 3-5.




                                              14
       Pursuant to the Eleventh Circuit’s Mandate, the Court now focuses on Jackson’s

appeal of the denial of his formal grievance. Defendants attached as an exhibit to the

Motion Jackson’s request for administrative remedy or appeal, log # 1404-201-143. See

Doc. 37-2 at 5-6. The form includes Jackson’s reasons for seeking an appeal and reflects

that he hand-wrote the date of May 21, 2014, next to his signature. Id. However, the

portion of the form regarding receipt of the appeal by a prison official reflects that a prison

official wrote that Jackson submitted the appeal form on May 27, 2014. Id. at 5. A date

stamp at the top of the form also reflects that the Department of Corrections received the

request for administrative appeal on May 29, 2014. Id.

       The Court finds that Defendants have failed to meet their burden under the second

step of the Turner analysis. See Whatley, 802 F.3d at 1209. Other than the appeals form

Jackson filed, which contains conflicting dates, Defendants have provided no evidence to

contradict Jackson’s sworn assertions in the Amended Complaint and the Response to

the Motion that he submitted his appeal on either May 21 or May 22, 2014. The May 27,

2014 receipt date does not refute Jackson’s sworn assertions, as the receipt date could

merely reflect the day on which prison officials retrieved Jackson’s appeal from the locked

grievance box. Accordingly, in light of the evidence available to the Court, Defendants’

Motion is due to be denied.

                   VII.   Jackson’s Motion for Summary Judgment

       On February 16, 2017, Jackson filed a pro se Motion for Summary Judgment. Doc.

44. Defendants filed a Response in Opposition to Plaintiff’s Motion for Summary

Judgment on April 14, 2017. Doc. 58. Jackson filed a brief in reply on April 25, 2017. Doc.




                                              15
61. In the July 28, 2017 Order, the Court granted Defendants’ Motion to Dismiss and also

denied Jackson’s Motion for Summary Judgment as moot. Doc. 63 at 8.

       Given the procedural posture of this case and the passage of time, the Court will

deny Jackson’s Motion for Summary Judgment without prejudice to his right to re-file it

after Defendants have answered his Amended Complaint. Thereafter, the Court will issue

a separate order setting deadlines for discovery and the filing of dispositive motions,

including motions for summary judgment.

       In consideration of the foregoing, it is now

       ORDERED:

       1.      Defendant Griffith’s Motion to Adopt Defendant Johnson’s Previously Filed

Motion to Dismiss (Doc. 56) is GRANTED.

       2.     Defendants’ Motion to Dismiss (Doc. 37) is DENIED.

       3.     Jackson’s Motion for Summary Judgment (Doc. 44) is DENIED without

prejudice to Jackson’s right to refile.

       4.     Defendants must file their answers to Jackson’s Amended Complaint by

August 30, 2019. Thereafter, the Court will issue a separate order setting deadlines for

discovery and the filing of dispositive motions.

       DONE AND ORDERED at Jacksonville, Florida, this 12th day of August, 2019.




Jax-8
C:
Troy Jackson, FDOC #683942
Counsel of Record

                                             16
